COLLIER, C. J.
The legal sufficiency of the pleaj depends upon the interpretation of the first section of the act of 1843, “for the relief of the purchasers of sixteenth sections,” [Clay’s Dig. 529, § 49,] which is as follows: “Whenever a sale has been made of a sixteenth section, or part thereof, and such sale cannot by reason of the insolvency of the purchaser or purchasers, of from other cause, be made productive, a majority of the voters of said township, voting in township meeting, upon due notice given, shall have power, with the assent of the purchaser or purchasers, to annul or cancel the contract of sale for said section, or any lot or parcel thereof, which is not likely to be productive; and shall have power furthermore to re-sell, rent or lease the same, as if no sale had ever been made.”
This enactment authorises a majority of the voters of a tofvnship to annul a contract (with the assent of the purchaser) for the sale of the sixteenth section, when from any cause it cannot be made productive, and it is not necessary to the validity of their decision, that they should declare the particular reason that influenced them. It is enough, that they have expressed their assent to a rescission in the manner prescribed; the legal inference, at least in the absence of any thing showing the contrary, is, that they acted in subordination to law, and were influenced by the consideration that the sale would be unproductive. This com elusion results from the nature of the thing done, the persons by whom, and the manner of doing it, and is well sustained by the general analogies of the law.
A plea by the purchaser to an action for the purchase money which sets up the cancellation of the contract as provided by the statute, need not allege the specific reason which induced the voters to assent to it. In fact, a plea could not be thus framed, un* less the voters expressed the cause which operated upon them, without a special inquiry of each, which they might or might not *498answer at pleasure. Besides, they might have been influenced by various reasons, to state all which would require a plea of most inconvenient length. But apart from these considerations, it may be asked for whose benefit is it, that the plea should be thus special? The propriety of the decision of the voters could not be revised by a jury; the more especially where it has not been drawn in question by the party who seeks to set it aside.— If it were possible to show that they were influenced by improper or insufficient motives, the facts should be specially alleged in a replication; it is not necessary for the plea to state the inference which the law makes in favor of the act done, by an allegation more full than it contains in the present case.
In other respects, the plea is believed to be unobjectionable.— The judgment is consequently reversed, and the cause remanded.